Citation Nr: 1223694	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance prior to February 2, 2012.

2.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from May 1953 to October 1953. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appellant appealed that action to the Board.  It would be noted that when the claim originally came before the Board, the issues that were then before it were as follows:

1.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance. 

2.  Entitlement to SMP by reason of being housebound.

Subsequently, after reviewing the appellant's claim, the Board issued a Decision/Remand in November 2010.  More specifically, the Board granted the appellant's request for entitlement to SMP by reason of being housebound but remanded the remaining issue to the RO for the purpose of obtaining additional medical information needed in the adjudication of the claim.  

Upon reviewing the development that has occurred since November 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the RO contacted the appellant and asked that he provide any additional evidence that could substantiate her claim.  Additionally, the appellant was scheduled for and he attended a VA Aid and Attendance Examination, the results of which have been included in the claims folder.  The information was then reviewed by the RO which, in February 2012, granted entitlement to SMP based on the need for aid and attendance effective February 12, 2012.  The effective date was subsequently adjusted in a rating action of March 13, 2002, to February 2, 2012.  

However, the bifurcation was not a full grant of the benefit sought on appeal because a rating before February 2, 2012, could be assigned - essentially a higher rating is available.  Regarding a claim for an increased rating, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in appellate status where a subsequent rating decision awarded a higher rating, but less than the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains before the Board.  

Notwithstanding the partial grant of benefits, and upon reviewing of the claim folder, the Board finds that the RO substantially complied with the mandates of the Board's Decision/Remand of November 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Additionally, in a May 2008 decision, the Board determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder.  Approximately two years later, in April 2010, the appellant submitted an application to reopen his claim of entitlement to service connection for a psychiatric disorder.  This process was noted by the Board in a Decision/Remand issued in November 2010.  As such, this issue was referred back to the RO for adjudication.  The RO then issued a determination on this issue in September 2011.  The appellant was notified of that action and he expressed his disagreement of the RO's action via his United States Senator.  The United States Senator then forwarded the appellant's notice of disagreement to the RO for consideration.  No action on this matter has occurred.  Because the appellant filed a notice of disagreement to the RO's September 2011 rating action concerning the issue of new and material evidence, and since the RO failed to issue to him a correct Statement of the Case on the issue, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The Court has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a correct statement of the case with respect to the issue of whether new and material evidence has been submitted sufficient to reopen his claim for entitlement to service connection for a psychiatric disorder, and the remand action below addresses this item.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 2, 2012, the medical evidence of record does not show that the impairment resulting from the appellant's nonservice-connected disabilities is not such that he requires the care or assistance of another on a regular basis. 

2.  The appellant is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, nor is he a patient in a nursing home because of mental or physical incapacity. 



CONCLUSION OF LAW

The criteria for special monthly pension based on the need for the regular aid and attendance have not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Prior to the initial adjudication of the appellant's claim, a VCAA letter was sent in August 2006 by the agency of original jurisdiction (AOJ) which fully satisfied the duty to notify provisions.  In sum, VA has informed the appellant of which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary to substantiate his claim. 

VA also fulfilled its duty to assist.  VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities where the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  In February 2012, a VA Aid and Attendance Examination was performed and the results of that examination have been included in the claims folder for review.  The Board would further add that a review of that examination report notes that a thorough examination of the appellant was accomplished, and the opinion provided was supported by sufficient rationale.  Therefore, the Board finds that the February 2012 VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant was given notice that the VA would help him obtain evidence but that it was the appellant's obligation to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim.

As previously indicated, the appellant has applied for a special monthly pension based on the need of aid and attendance.  A special monthly pension based on the need of aid and attendance has been granted, effective February 2, 2012.  Hence, the question now before the Board is whether the evidence supports the granting of a special monthly pension based on the need of aid and attendance prior to February 2, 2012.  

In the instant case, the appellant has submitted numerous statements from his private physicians addressing his ability to care for himself.  In this regard, in a May 2007 statement, Dr. Coleman indicated that the appellant needed assistance in bathing and tending to other hygiene needs and was unable to care for the needs of nature as he was sometimes incontinent.  Additionally, a December 2007 statement from Dr. Locker reflects that the appellant has occasional loss of bladder sphincter control.  She also indicated that the appellant could not walk and get around, or dress and undress without assistance.  She further stated that the appellant could not wash and keep himself clean and presentable, or protect himself from the hazards of life.  It is noted that the examiner did not indicate or suggest that she reviewed all of the appellant's medical records nor did she insinuate that appellant was blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, nor is he a patient in a nursing home because of mental or physical incapacity.

However, VA treatment records reflect that, in August 2006, it was observed that the appellant was able to be left alone during the day and/or night.  It was further noted that he was independent in his feeding, bathing, dressing, and toileting.  Additional VA treatment records from 2007 to the end of 2011 do not suggest, insinuate, or speculate that during this time period that the appellant was blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, nor is he a patient in a nursing home because of mental or physical incapacity.  Additionally, VA treatment records dated through January 2012 fail to reflect that the appellant required the aid and attendance of another person.  Finally, none of the VA medical care providers certified that daily skilled services were not indicated nor needed by the service member as a result of his nonservice-connected disabilities. 

A veteran of a war who is permanently and totally disabled from nonservice-connected disabilities, not the result of his or her own misconduct, may be entitled to the payment of a pension.  38 U.S.C.A. § 1521(a) (West 2002).  A veteran who receives such a pension may be additionally entitled to a "special monthly pension" if the veteran requires regular aid and attendance or if the veteran has one disability rated as permanent and total and additional disabilities independently ratable at 60 percent disabling (or more) or the veteran is, as a result of his/her disabilities, permanently housebound.  38 U.S.C.A. § 1521(d), (e) (West 2002). 

The law and regulations provide that, for pension purposes, a person shall be considered in need of regular aid and attendance if such a person is: 

(1)  a patient in a nursing home on account of mental or physical incapacity; or 

(2)  helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person. [A person will be considered blind or nearly blind if they have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.] 

See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2011). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1)  Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2)  Frequent need of adjustment of any special prosthetic or orthopaedic appliances which by reason of the particular disability cannot be done without assistance; 

(3)  Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 

(4)  Inability to attend to the wants of nature; or 

(5)  Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011). 

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition which through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id. 

The appellant has asserted that his various disabilities preclude him from walking or carrying out basic daily activities without assistance from another person.  The appellant's nonservice-connected disabilities and assigned ratings, prior to February 2, 2012, were as follows:  coronary artery disease, evaluated as 60 percent disabling; radiculopathy of the right lower extremity, rated as 40 percent disabling; radiculopathy of the left lower extremity, rated as 40 percent disabling; atrial fibrillation, rated as 30 percent disabling; gastroesophageal reflux disease, evaluated as 30 percent disabling; osteoporosis, rated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; dysphagia and hemorrhoids, both noncompensably rated.  He contends that he should receive aid and attendance for the time period prior to February 2, 2012.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The medical evidence in favor of the claim consists of the medical statements provided by the two private doctors.  Although the statement were made by health-care professionals, the notation is nevertheless a mere conclusion without medical analysis, it does not cite to the appellant's medical history or records, and they are insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether there is factual need for aid and attendance.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Moreover, as discussed below, the evidence of record, to include the appellant's treatment notes, contradict and therefore do not support the doctors' findings with respect to severity of the appellant's nonservice-connected disabilities prior to February 2, 2012.  Therefore, the Board finds that the doctors statements, while they are statements by competent medical professionals, are less persuasive in support of the claim. 

In considering this claim, the Board has also considered the appellant's statements in support of his claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence that is to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, back, heart, radiculopathy of the lower extremities, gastroesophageal reflux disease, and osteoporosis are not the types of conditions he may provide competent evidence on questions of need for aid and attendance.  SMP is based on the appellant's ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly addresses the criteria under which SMP is evaluated, is more probative than the appellant's own assessment with respect to his overall disability. 

Moreover, the Board finds that the appellant's subjective complaints during this time period are not entirely credible.  It is the responsibility of the Board to assess the credibility and weight to be given to the evidence of record.  Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has considered the contentions of the appellant to the effect that his nonservice-connected disabilities render him so helpless that he is in need of regular aid and attendance.  As discussed above, the VA clinical treatment notes and records do not support such a finding and as such, his statements are contradicted by the evidence of record. 

After a careful review of the evidence of record, it is the decision of the Board that the appellant is not entitled to special monthly pension benefits based on the need for regular aid and attendance prior to February 2, 2012.  The medical evidence does not indicate that he meets the criteria outlined in 38 C.F.R. § 3.351 (2012).  The record does not show that the appellant is blind, hospitalized, or mentally incapacitated.  Although the service member has many ailments, disabilities, and conditions, the record does show that he is able to feed himself and he does not regularly depend on others for the preparation/service of his meals.  Moreover, there is no evidence that the service member is regularly unable to bathe or shave himself or that he is unable to attend to all of the needs of nature by himself.  Also, the appellant is able to ambulate, even if his ability is somewhat limited, and does not depend on aids to navigate himself.  The Board further notes that none of the appellant's VA health care providers, prior to February 2, 2012, suggested that the appellant was unable, in their opinion, to take care of his daily self-care activities.  Therefore, the Board concludes that the appellant is not entitled to special monthly pension based on the need for regular aid and attendance prior to February 2, 2012. 


ORDER

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance prior to February 2, 2012 is denied.


REMAND

As noted in the Introduction, the appellant has expressed disagreement with the rating action of September 2011 by the RO that found that the appellant had not submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a psychiatric disorder.  In response to that action, the appellant contacted his United States Senator and expressed his disagreement with the rating action.  The United States Senator's staff forwarded the appellant's inquiry/disagreement to the VA for appropriate action.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

The appellant has filed a notice of disagreement concerning the issue of whether new and material evidence has been submitted sufficient to reopen his claim for entitlement to service connection for a psychiatric disorder.  Such a notice of disagreement was submitted in October 2011.   Following the letter of inquiry, which can be liberally read as a notice of disagreement (NOD), the RO did not issue a Statement of the Case even though it was required to do so.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar);  Manlincon v. West, 12 Vet. App. 238 (1999). 

As such, the RO should issue a statement of the case as to the following issue:  Whether new and material has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a psychiatric disorder.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The RO should allow the appellant the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


